Attachment to Advisory
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues 
The alleged array plate assembly 120 of Kim is not received in contact with the battery cells 110. As shown in Figure 1 of Kim, for example, separate bush members 140 are positioned between the alleged array plate assembly 120 and the cells 110. Thus, the bush members 140 contact the cells 110, but the array plate assembly 120 does not. For at least these reasons, none of the claims are anticipated.

Examiner respectfully disagrees
Figure 3 discloses the bush members being between 160 and 180 and therefore plate 180 of the array plate assembly 120 of Kim does contact the battery cells. More specifically, Kim discloses that the mounting portions 184 of the plate 180 receives the bush members 140 [0046] therefore it is apparent that the bush members are in-between plate 160 and plate 180 and therefore the plate 180 contacts/is against the cells. Therefore claims 1 and 26 are anticipated. 

Applicant argues 
Claims 21-22 are not obvious for additional reasons neither Kim nor Chen teaches or suggests “a second fastener received through the outer panel and the inner panel and extending into an array frame of the grouping of battery cells.” The alleged 

Examiner respectfully disagrees
Given that the side plate of Chen includes a side plate 2 on each side of the cell and bending edge 21 framing the cell as shown in Figure 1, the side plate 2 of Chen et al. could be considered an array frame.  [0032-0033; Figure 1; 0034-0047]

Applicant argues 
Furthermore, with respect to claim 22, neither Kim nor Chen teaches or suggests that “the first fastener is received through a pair of aligned openings formed through mounting legs of the outer panel and the inner panel, and the second fastener is received through a pair of aligned mounting openings of the outer panel and the inner panel.” The alleged first fastener 150 of Kim is received through a bush member 140 rather than any aligned openings of the plates 160, 180. The plates 160, 180 do not appear to include any openings for receiving fasteners. Chen fails to cure these additional deficiencies of Kim.

Examiner respectfully disagrees

Furthermore, the edge/corner portions of the outer panel 32 and an inner panel 31 including the aligned openings disclosed in Chen can be considered the claimed “mounting legs” given that the corners of plate 31/32 allow for mounting to the side plate and therefore the limitations of claim 22 are met by Chen.

Applicant argues 
Claim 27 is rejected under 35 U.S.C. § 103 as allegedly obvious over Kim ‘469 in view of Chen (US 2018/0034024). For at least the reasons noted above, Kim ‘469 fails to teach each feature of claim 26, i.e., the claim from which claim 26 depends. Chen fails to cure the noted deficiencies of Kim ‘469. Moreover, Chen fails to teach a second fastener that extends into an array frame. The alleged second fastener 4 of Chen is fastened to a side plate 2 of the module rather than to an “array frame.” Accordingly, claim 17 is also not obvious.

Examiner respectfully disagrees
Given that the side plate of Chen includes a side plate 2 on each side of the cell and bending edge 21 framing the cell as shown in Figure 1, the side plate 2 of Chen et al. could be considered an array frame.  [0032-0033; Figure 1; 0034-0047]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723